         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


    REBEKAH GATTI,                                          MEMORANDUM DECISION
                                                                AND ORDER
                  Plaintiff,

    v.                                                      Case No. 2:19-cv-00028-PMW

    GRANGER MEDICAL CLINIC, P.C.,

                  Defendant.                           Chief Magistrate Judge Paul M. Warner


          All parties in this case have consented to Chief Magistrate Judge Paul M. Warner

conducting all proceedings, including entry of final judgment, with appeal to the United States

Court of Appeals for the Tenth Circuit. 1 See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73. Before the

court are Plaintiff Rebekah Gatti’s (“Gatti”) (1) motion to compel 2 and (2) motion for protective

order. 3 The court has carefully reviewed the written memoranda submitted by the parties.

Pursuant to Civil Rule 7-1(f) of the Rules of Practice for the United States District Court for the

District of Utah, the court has concluded that oral argument is not necessary and will decide the

motions on the basis of the written memoranda. See DUCivR 7-1(f).

          As an initial matter, the court notes that Gatti’s motions do not comply with the short

form discovery motion procedure set forth in Civil Rule 37-1 of the Rules of Practice for the


1
    See docket no. 27.
2
    See docket no. 32.
3
    See docket no. 38.
United States District Court for the District of Utah. That rule, which governs any discovery

disputes arising under Rules 26-37 and 45 of the Federal Rules of Civil Procedure, requires a

party to file a short form discovery motion to have a discovery dispute resolved by court order.

See DUCivR 37-1(a)(3). Any such motion may not exceed 500 words. See id. Gatti’s motions

far exceed that word-count limit. Although the court will consider Gatti’s motions in this

instance, Gatti is directed to strictly comply with Civil Rule 37-1 for any future discovery

disputes.

       Before addressing the above-referenced motions, the court sets forth the following

general legal standards governing discovery. Rule 26(b)(1) provides:

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional to
               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and whether
               the burden or expense of the proposed discovery outweighs its
               likely benefit. Information within this scope of discovery need not
               be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). “The district court has broad discretion over the control of discovery,

and [the Tenth Circuit] will not set aside discovery rulings absent an abuse of that discretion.”

Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010)

(quotations and citations omitted).

                                           ANALYSIS

I.     Gatti’s Motion to Compel

       In this motion, Gatti seeks a court order compelling Defendant Granger Medical Clinic,

P.C. (“Granger”) to produce a witness under Rule 30(b)(6) of the Federal Rules of Civil


                                                 2
Procedure to testify about two disputed topics and fully respond to two of Gatti’s discovery

requests.

       The two disputed topics from Gatti’s Rule 30(b)(6) deposition notice are (1) possible or

alleged fraudulent activities committed by Dr. Douglas M. Vogeler (“Dr. Vogeler”) or anyone

acting under his supervision or control, including but not limited to Whitney Miller and Tiffany

Pitti, as well as any steps taken by Granger to investigate or remediate these possible or alleged

fraudulent activities; and (2) communications between Dr. Vogeler and others at Granger

regarding possible or alleged fraudulent activities committed by Dr. Vogeler or anyone acting

under his supervision or control, including but not limited to Whitney Miller and Tiffany Pitti.

       The two discovery requests at issue are (1) Gatti’s interrogatory no. 11, which asks

Granger to identify by date, amount, and claim number, any reimbursements by Granger to any

state or federal agency relating to any billings from Dr. Vogeler’s practice; and (2) Gatti’s request

for production no. 16, which asks Granger to produce all documents within Granger reflecting

any reimbursements made by Granger to any state or federal agency relating to any billings from

Dr. Vogeler’s practice.

       Granger opposes Gatti’s motion by arguing that Gatti’s requested discovery amounts to

an improper fishing expedition into a potential qui tam claim. Granger also argues that the

discovery Gatti seeks is not relevant to the claims and defenses in this case. The court agrees

with Granger on both counts.

       The Advisory Committee Notes to the 2000 Amendment to Rule 26(b)(1) provide that the

parties and the court should “focus on the actual claims and defenses involved in the action”

when determining whether certain discovery is relevant. Fed. R. Civ. P. 26 advisory committee


                                                  3
notes, 2000 Amendment, Subdivision (b)(1). Those Advisory Committee Notes also provide that

the court “has the authority to confine discovery to the claims and defenses asserted in the

pleadings, and signals to the parties that they have no entitlement to discovery to develop new

claims or defenses that are not already identified in the pleadings.” Id. Additionally, this court

has previously stated that “[a]lthough the scope of discovery under the federal rules is broad . . . ,

parties may not engage in a ‘fishing expedition’ in an attempt to obtain evidence to support their

claims or defenses.” Richards v. Convergys Corp., No. 2:05-CV-00790DAK, 2007 WL 474012,

at *2 (D. Utah Feb. 7, 2007) (citing Munoz v. St. Mary-Corwin Hosp., 221 F.3d 1160, 1169 (10th

Cir. 2000)).

       As Granger has correctly noted, Gatti’s complaint contains only one cause of action for

retaliation under the False Claims Act. The court agrees with Granger’s argument that the

discovery Gatti seeks has no bearing on whether she can prove the elements of that sole cause of

action. The court also agrees with Granger’s argument that Gatti’s requested discovery appears

to be an improper attempt to develop a potential qui tam claim. Accordingly, the court concludes

that the discovery Gatti seeks is not relevant to her sole claim in this case.

       The court also concludes that the discovery Gatti seeks is not relevant to any of Granger’s

defenses in this case. Gatti argues that the discovery she seeks is relevant to Granger’s defense

of unclean hands. While Gatti has her own interpretation of how Granger might use that defense,

Granger has specifically articulated its theory of that defense. Granger asserts that its unclean

hands defense is asserted to show that Gatti was not engaged in a protected activity and is

grounded in Gatti’s job responsibilities, not whether fraudulent activities occurred and whether

Gatti engaged in those activities. The court accepts that assertion as being made in good faith.


                                                  4
Under that theory of Granger’s defense of unclean hands, the court concludes that none of the

discovery Gatti seeks is relevant to that defense.

       For those reasons, Gatti’s motion to compel is denied. Given that the court has denied the

motion, Gatti’s request for an award of reasonable expenses, including attorney fees, incurred in

connection with this motion is likewise denied.

II.    Gatti’s Motion for Protective Order

       This motion involves the conduct of one of Granger’s former employees, Amanda

Babbitt (“Babbitt”). During Babbitt’s tenure with Granger, she secretly recorded several

work-related meetings. According to Granger, Babbitt also retained numerous confidential and

proprietary Granger documents upon her termination. Granger further contends that Babbitt

disseminated those recordings and documents to Gatti and other former Granger employees.

       Based upon that alleged conduct, Granger filed suit against Babbitt in state court. In that

case, Granger obtained a preliminary injunction prohibiting further dissemination of the

recordings and documents and requiring Babbitt to inform Granger of the substance of any prior

dissemination of the recordings and documents, as well as the identity of the individuals to

whom she had disseminated the information.

       Gatti now seeks a protective order in this case that prohibits Granger from preventing or

seeking to prevent Babbitt from providing testimony, documents, or information that Gatti claims

are relevant to the claims in this case. The court declines to enter such an order. In essence,

Gatti seeks an order from this court that would be in direct contradiction to the preliminary

injunction, which was issued by another court in a case to which Gatti is not a party. Gatti has

failed to provide any binding authority for the proposition that this court can enter such an order


                                                  5
under those circumstances. Not only are the cases cited by Gatti not binding on this court, those

cases fail to persuade the court that it can grant Gatti the relief she seeks through the instant

motion.

         For those reasons, Gatti’s motion for protective order is denied. Given that the court has

denied the motion, Gatti’s request for an award of reasonable expenses, including attorney fees,

incurred in connection with this motion is likewise denied.

                                  CONCLUSION AND ORDER

         In summary, IT IS HEREBY ORDERED:

         1.      Gatti’s motion to compel 4 is DENIED.

         2.      Gatti’s motion for protective order 5 is DENIED.

         IT IS SO ORDERED.

         DATED this 20th day of November, 2019.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge




4
    See docket no. 32.
5
    See docket no. 38.

                                                  6
